      Case 5:20-cv-02677-KS Document 21 Filed 08/31/21 Page 1 of 1 Page ID #:42




 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                     EASTERN DIVISION
11
12 JOHN JACKSON,                               Case No. EDCV 5:20-cv-02677-KS
13
           Plaintiff,                          [P OPOSED] ORDER FOR THE
14                                             AWARD AND PAYMENT OF
15                v.                           ATTORNEY FEES AND EXPENSES
                                               PURSUANT TO THE EQUAL ACCESS
16 KILOLO KIJAKAZI, Acting                     TO JUSTICE ACT
17 Commissioner of Social Security,
18              Defendant.
19
20         Based upon the parties’ Stipulation for the Award and Payment of Equal Access

21 to Justice Act Fees and Expenses              , IT IS ORDERED that fees and

22 expenses in the amount of $5,069.60 as authorized by 28 U.S.C. § 2412 be awarded
23 subject to the terms of the Stipulation.
24 DATE:________________
                                              ___________________________________
25
26
27
28
